IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-76,780-01


EX PARTE MICHAEL WILLIAM GODFREY, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 912345 IN THE 228TH DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual
assault and sentenced to fifteen years' imprisonment. He did not appeal his conviction.
	Applicant contends that trial counsel rendered ineffective assistance and the State relied on
misleading testimony. After hearing argument from the parties, the trial court made findings of fact
and conclusions of law and recommended that we deny relief. We agree with the trial court's
recommendation but decline to adopt its finding that Applicant's claim regarding misleading
testimony is procedurally barred. Relief is denied.
Filed: January 25, 2012
Do not publish